Citation Nr: 1412705	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-43 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lipoma of the right flank due to Agent Orange exposure.

2.  Entitlement to service connection for a lipoma of the right flank due to Agent Orange exposure.

3.  Entitlement to service connection for a bilateral hand disability due to Agent Orange exposure.

4.  Entitlement to service connection for a prostate disability due to Agent Orange exposure.

5.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a compensable disability rating for bilateral hearing loss.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Philadelphia, Pennsylvania.

The Board notes that the issue of entitlement to TDIU is on appeal from the March 2012 rating decision, as the Veteran never appealed the February 2010 denial of the issue of TDIU (which rating decision did not involve claims for higher ratings).  The Board adds that the Veteran's PTSD rating claim on appeal herein was not filed until January 2012, and his hearing loss rating claim was inferred based on his December 2011 TDIU claim (see January and March 2012 VCAA notices).

In October 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO located in Philadelphia, Pennsylvania.  A transcript of the proceeding has been associated with the claims file.

With regard to the Veteran's claim for service connection for a bilateral hand disability, the Veteran's testimony at the October 2013 Board hearing indicates an alleged allergic reaction component involving swelling of the hands (that he asserts is due to Agent Orange exposure in service).  In that regard, the Board acknowledges that the February 2010 rating decision separately denied entitlement to service connection for a bilateral hand disability, and for service connection for allergies (generally) as due to Agent Orange exposure.  Having carefully reviewed all of the Veteran's statements and testimony, that Board finds that the issue on appeal herein is best characterized as entitlement to service connection for a bilateral hand disability due to Agent Orange exposure.

In addition, while the Board acknowledges that the February 2010 rating decision denied entitlement to service connection for allergies generally, the Board finds that the issues referred herein (below) for further development of entitlement to service connection for hives and for food allergies are of a more particular nature and do not constitute requests to reopen the previously denied claim.

With regard to the Veteran's application to reopen his previously denied claim for service connection for a lipoma of the right flank, the Board notes that despite any determination reached by the RO to reopen a claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  As explained in greater detail below, the Board finds that new and material has been received, and the claim is reopened.

The Board notes that in his August 2009 request to reopen his previously denied claim for service connection for a lipoma of the right flank, the Veteran also requested service connection for growths or lipomas on his temple.  In addition, at the Board hearing, the Veteran testified that he had at least one growth or lipoma on his back that was distinct from the right flank lipoma.  See Transcript at 55-56.  Because the Veteran's claim for service connection for growths or lipomas of the temple and back (other than the right flank) have not been adjudicated in the first instance by the agency of original jurisdiction (AOJ), the Board has referred these claims (below) to the AOJ for adjudication.

Finally, with regard to the Veteran's PTSD and hearing loss rating claims, the Board acknowledges that the Veteran filed increased rating claims in January 2008 that were denied by way of a March 2008 rating decision.  The Veteran filed notices of disagreement in April 2008 (PTSD) and January 2009 (hearing loss).  With regard to his PTSD rating claim, a Statement of the Case (SOC) was issued in January 2009 (PTSD), and the Veteran did not reply until August 2009, more than 60 days after the issuance of the SOC and more than one year after the issuance of the rating decision.  Therefore, this August 2009 correspondence constituted a new PTSD rating claim.  With regard to the Veteran's hearing loss rating claim, an SOC was issued in August 2009, but no appeal was filed within 60 days.  Rather, in August 2009, the Veteran merely resent a copy of his prior notice of disagreement and hand wrote on the form "hearing loss - why didn't they give me ear plugs."  Subsequently, in October 2009, the Veteran filed his informal claim for TDIU on appeal herein, in which he stated that it was necessary for him to retire due to his service-connected hearing loss (and stress).  Therefore, the Board notes that the October 2009 correspondence constituted a new claim for a higher disability rating for hearing loss.  These new claims were denied by way of the March 2012 rating decision that the Veteran appealed herein.

The issues of entitlement to service connection for back disability, residuals of a left eye injury, hives as due to Agent Orange exposure, food allergies as due to Agent Orange exposure, and skin growths or lipomas of the back (other than the right flank) and temple/forehead as due to Agent Orange exposure, and an application to reopen a previously denied claim of entitlement to service connection for bronchitis and pneumonia, have been raised by the record but have not been adjudicated by the agency of original jurisdiction (AOJ).  See Correspondence, October 2013; Claim, August 2009 (skin growths or lipomas); Board Hearing Transcript at 55-59.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

The claim for service connection for a lipoma of the right flank is reopened, and the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1999 RO decision denied the Veteran's claim for service connection for a lipoma of the right flank; the appellant did not appeal or submit new and material evidence within one year.

2.  Evidence received since the September 1999 RO decision is not cumulative or redundant of evidence already of record at the time of the last final denial, and does raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed September 1999 RO decision that denied the Veteran's claim for claim for service connection for a lipoma of the right flank is final.  38 U.S.C.A. §§ 7104 (West 1991); 38 C.F.R. § 20.1103 (2013).

2.  Since the unappealed September 1999 RO decision, new and material evidence sufficient to reopen the Veteran's claim for service connection for a lipoma of the right flank has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), (b) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's application to reopen his claim of entitlement to service connection for a lipoma of the right flank is granted herein, and the claim is remanded for further development.  As such, the Board finds that any error under the VCAA with regard to the claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Veteran seeks service connection for a lipoma on his right flank, which he contends is related to his service. 

A September 1999 RO decision denied the Veteran's claim for service connection for a lipoma of the right flank on the basis that there was no evidence linking the Veteran's right flank lipoma to his active service, and because a lipoma is not one of the diseases for which presumptive service connection may be granted based on herbicide exposure.  See 38 C.F.R. § 3.309(e) (2013).  An August 1999 VA examination report prepared in connection with the original claim reflects a diagnosis of a right flank lipoma, but includes not etiological opinion.  

The Veteran did not appeal the denial; therefore, the September 1999 RO decision became final.  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In August 2009, the Veteran filed a request to reopen his claim, which was denied by way of the February 2010 rating decision appealed herein.  In regard to the evidence submitted since the final September 1999 rating decision, the Veteran reported for the first time in an October 2013 statement in support of his claim that a doctor told him that his lipoma of the right flank was caused by exposure to Agent Orange in service.  See Statement, October 24, 2013, par. 7.  As this certainly constitutes "new" evidence, and as the credibility of the Veteran's report is presumed for purposes of an application to reopen a claim, the Board finds that new and material evidence has been received and, therefore, the claim is reopened.

At this point, however, the Board will not adjudicate the reopened claim, as further development is necessary, as explained in the remand section below.


ORDER

As new and material evidence has been received regarding the claim of service connection for a lipoma of the right flank, the claim is reopened; to that extent only, the appeal is granted.





	(CONTINUED ON NEXT PAGE)
REMAND

A.  Right Flank Lipoma

The Veteran served on active duty from May 1963 to April 1965.  He claims that he has a lipoma of the right flank due to in-service Agent Orange exposure during his active service in Vietnam.  His wife testified at the Board hearing that he has had the lipoma "for years" (but did not specify whether it had been there since his active service).

Herbicide exposure is conceded in this case based on the Veteran's documented service in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).  
Lipomas, however, are not among the list of diseases in 38 C.F.R. § 3.309(e) for which presumptive service connection is available.  The Veteran is not, however, precluded from proving entitlement to service connection on a direct basis based on his presumed herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran testified at the Board hearing that he had been privately treated by Dr. C. for his right flank lipoma.  These records, however, have not been associated with the claims file.  Therefore, the Board finds that a remand is necessary so that any outstanding private treatment records from Dr. C. may be obtained and associated with the claims file before the Board may decide whether to reopen the Veteran's claim.  See 38 C.F.R. § 3.159(c)(1) (2013).

B.  Hands

The Veteran claims that he has a bilateral hand disability as a result of his conceded herbicide exposure.  See Claim, August 2009.

Although herbicide exposure is presumed in this case, the Board notes that limitation of motion and swelling of the hands are not among the list of diseases in 38 C.F.R. § 3.309(e) for which presumptive service connection may be granted based on herbicide exposure.  Again, the Veteran is not precluded from establishing entitlement to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board acknowledges that the Veteran's VA treatment records reflect that he has consistently reported a history of hand swelling since service due to Agent Orange exposure.  See, e.g., July 2011 (Virtual VA).

The Veteran testified at the Board hearing that he experiences swelling and tingling of the hands and limitation of motion of the fingers, particularly after exposure to various chemicals, such as lawn treatments.  See Transcript at 39-41, 47.

The Veteran also testified that he was receiving private treatment for his hands by Dr. L.B.  While the Board does acknowledge records from Dr. L.B. in the claims file dated through March 1999, the Board finds that a remand is necessary so that any outstanding records dated since March 1999 may be associated with the claims file.

C.  Prostate

The Veteran also claims that he has a prostate condition due his conceded herbicide exposure.  See Claim, December 2008.

As an initial matter, the Board acknowledges that prostate cancer is one of the diseases listed in 38 C.F.R. § 3.309(e) for which presumptive service connection may be granted in the case of a veteran who was exposed to herbicides during active service.

The Veteran's VA treatment records reflect that recent prostate cancer screenings (PSAs), however, have been negative.  See, e.g., July 2010 and July 2011 (Virtual VA).  In fact, the Veteran testified at the Board hearing that he had never been diagnosed with prostate cancer.  See Transcript at 54.

Rather, the Veteran indicated at the Board hearing that he had been diagnosed with an enlarged prostate approximately 10 years prior, and that it has been controlled for the last 10 years with his blood pressure medication.  See Transcript at 52-54.  He testified that he had been treated privately by Dr. S.P. for his prostate condition.  See Transcript at 52.  There are no records, however, from Dr. S.P. in the claims file.  Therefore, the Board finds that a remand is necessary so that any outstanding private treatment records from Dr. S.P. may be associated with the claims file.

D.  PTSD

The Veteran's service-connected PTSD is currently assigned a 50 percent disability rating, effective January 19, 1999.  The Veteran seeks a higher rating.  See Claim, August 2009.

The Veteran has been provided with VA examinations most recently in October 2009 and February 2012.  At the Board hearing, he indicated that he did not wish to be scheduled for an additional examination relating to his claim.  See Transcript at 14.

The evidence of record includes (but is not limited to) Disability Benefits Questionnaire reports dated in March 2013 and October 2013, as well as evaluation reports and letters dated in October 2009, January 2012, and May 2012, prepared by Dr. R.H.  See also March 2008.  

The Veteran testified at the Board hearing that he had been treated privately by Dr. R.H. for his PTSD since around 2005 or 2006.  Likewise, he reported in October 2013 correspondence that "I also see counselor Dr. R.H. for about five years."  There are no copies of any treatment records, however, from Dr. R.H. in the claims file.  The Board does acknowledge that in January 2013, the RO requested that the Veteran provide a new Form 21-4142 authorization to obtain any outstanding records from Dr. R.H., but the Veteran did not reply (as the Veteran previously submitted a July 2012 Form 21-4142 with two doctors noted on the same form, including Dr. R.H.).  In this particular case, however, because the Veteran has repeatedly emphasized the importance of the evaluation reports and letters from Dr. R.H. in connection with his claim herein for an increase, see, e.g., statement, June 2012, and given the fact that he did submit a July 2012 Form 21-4142 so that records could be obtained from Dr. R.H. (albeit incorrectly), the Board finds that a remand is necessary so that the Veteran may be provided with one more opportunity to submit a properly completed Form 21-4142 authorization so that any outstanding treatment records from Dr. R.H. dated since 2008 may be obtained and associated with the claims file.

In addition, the Veteran reported on a December 2011 Form 21-8940 relating to his claim for TDIU that he had been treated by Dr. S.P. with regard to his PTSD.  As noted above, however, there are no records in the claims file from Dr. S.P.  Therefore, the Board finds that on remand, any outstanding treatment records from Dr. S.P. relating to the Veteran's PTSD should be obtained.

In addition, the Veteran and his wife testified at the Board hearing that the Veteran sought treatment from a Dr. N.M. in Virginia at some time for his PTSD, albeit not entirely clear whether this treatment was during the period on appeal, as opposed to being prior to 2008.  Therefore, on remand, the Veteran should be asked whether there are any outstanding treatment records from Dr. N.M. dated since 2008 for VA to obtain, and if so, a Form 21-4142 should be obtained.

E.  Bilateral Hearing Loss

The Veteran's bilateral hearing loss is currently assigned a noncompensable disability rating, effective January 19, 1999.  The Veteran seeks a higher rating.

The Veteran was most recently provided with VA examinations relating to his hearing loss in February 2008 and March 2012.

At the October 2013 Board hearing, the Veteran's wife testified that the Veteran's hearing had "greatly diminished" in the past year.  Because the evidence indicates that the Veteran's hearing loss may have worsened since the last VA examination, the Board finds that a remand is necessary to provide the Veteran with a new VA examination relating to his claim to address the current severity of his hearing loss and his current level of occupational impairment resulting therefrom.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).
F.  TDIU

The Veteran also claims that he is unable to work due to his service-connected PTSD and hearing loss.  His combined disability rating is currently 60 percent, including 50 percent for his PTSD and 10 percent for tinnitus.  Because the Veteran's PTSD and hearing loss rating claims are being remanded herein for further development, the Board will defer a decision on the TDIU claim pending completion of the directed development on the rating claims.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding private treatment records from Dr. C. relating to the Veteran's lipoma of the right flank and associate them with the claims file.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

2. Obtain any outstanding private treatment records from Dr. L.B. dated since March 1999 relating to the Veteran's claimed bilateral hand condition and associate them with the claims file.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

3. Obtain any outstanding private treatment records from Dr. S.P. dated since 2003 relating to the Veteran's claimed prostate condition and associate them with the claims file.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

4. Obtain any outstanding private treatment records from Dr. R.H. relating to the Veteran's PTSD and associate them with the claims file.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

5. After all of the above development has been completed, afford the Veteran a new VA examination to address the current severity of his bilateral hearing loss.  All necessary testing should be performed.

Please ask the examiner to specifically address the effects of the Veteran's bilateral hearing loss on his occupational functioning.

6. Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


